


117 HR 3456 IH: HOPE for HOMES Act of 2021
U.S. House of Representatives
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 3456
IN THE HOUSE OF REPRESENTATIVES

May 20, 2021
Mr. Welch (for himself, Mr. McKinley, Mr. Cárdenas, Mr. Michael F. Doyle of Pennsylvania, Mr. Tonko, Ms. Kuster, Ms. Blunt Rochester, Mr. Casten, Mr. Raskin, Mr. Carson, Mrs. Hayes, and Mr. Trone) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To make grants to support online training of residential contractors and rebates for the energy efficiency upgrades of homes and multifamily buildings, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the HOPE for HOMES Act of 2021.  (b)Table of contentsThe table of contents for this Act is as follows: 

Sec. 1. Short title; table of contents.
Sec. 2. Definitions.
Title I—HOPE Training
Sec. 101. Notice for HOPE Qualification training and grants.
Sec. 102. Course criteria.
Sec. 103. HOPE Qualification.
Sec. 104. Grants.
Sec. 105. Authorization of appropriations.
Title II—Home Energy Savings Retrofit Rebate Program
Sec. 201. Establishment of Home Energy Savings Retrofit Rebate Program.
Sec. 202. Partial system rebates.
Sec. 203. State administered rebates for home energy efficiency retrofits.
Sec. 204. State administered rebates for reductions in home energy use not measured by meters.
Sec. 205. State administered rebates for multifamily building energy efficiency retrofits.
Sec. 206. Special provisions for moderate income households and multifamily buildings.
Sec. 207. Coordination of rebate and existing State-Sponsored or utility-Sponsored programs.
Sec. 208. Consumer access to electric energy and natural gas information.
Sec. 209. Evaluation reports to Congress.
Sec. 210. Administration.
Sec. 211. Treatment of rebates.
Sec. 212. Authorization of appropriations.
Title III—General provisions
Sec. 301. Appointment of personnel.
Sec. 302. Maintenance of funding.
2.DefinitionsIn this Act: (1)AggregatorThe term aggregator means a gas utility, electric utility, or commercial, nonprofit, or government entity that may receive rebates provided under a State program under this Act for one or more portfolios, consisting of one or more energy efficiency retrofits. 
(2)Contractor certificationThe term contractor certification means an industry recognized certification that may be obtained by a residential contractor to advance the expertise and education of the contractor in energy efficiency retrofits of residential buildings, including— (A)a certification provided by—
(i)the Building Performance Institute; (ii)the Air Conditioning Contractors of America;
(iii)the National Comfort Institute; (iv)the North American Technician Excellence;
(v)RESNET; (vi)the United States Green Building Council; or
(vii)Home Innovation Research Labs; and (B)any other certification the Secretary determines appropriate for purposes of the Home Energy Savings Retrofit Rebate Program. 
(3)Contractor companyThe term contractor company means a company— (A)the business of which is to provide services to residential building owners with respect to HVAC systems, insulation, air sealing, or other services that are approved by the Secretary; 
(B)that holds the licenses and insurance required by the State in which the company provides services; and (C)that provides services for which a rebate may be provided pursuant to the Home Energy Savings Retrofit Rebate Program.
(4)Electric consumerThe term electric consumer has the meaning given such term in section 3 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602). (5)Electric utilityThe term electric utility has the meaning given such term in section 3 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602).
(6)Energy auditThe term energy audit means an inspection, survey, and analysis of the energy use of a building, including the building envelope and HVAC system. (7)Gas consumerThe term gas consumer has the meaning given such term in section 302 of the Public Utility Regulatory Policies Act of 1978 (15 U.S.C. 3202).
(8)Gas utilityThe term gas utility has the meaning given such term in section 302 of the Public Utility Regulatory Policies Act of 1978 (15 U.S.C. 3202). (9)HomeThe term home means a building with no more than 4 dwelling units, or a manufactured housing unit, including units built before June 15, 1976, that—
(A)is located in the United States; (B)was constructed before the date of enactment of this Act; and
(C)is occupied at least 6 months out of the year. (10)Home Energy Savings Retrofit Rebate ProgramThe term Home Energy Savings Retrofit Rebate Program means the Home Energy Savings Retrofit Rebate Program established under section 201.
(11)HomeownerThe term homeowner means the owner of an owner-occupied home or a tenant-occupied home.  (12)Home valuation certificationThe term home valuation certification means one of the following home assessments:
(A)Home Energy Score. (B)PEARL Certification.
(C)National Green Building Standard. (D)LEED.
(E)Any other assessment the Secretary determines to be appropriate. (13)HOPE QualificationThe term HOPE Qualification means the qualification described in section 103.
(14)HOPE training creditThe term HOPE training credit means a HOPE training task credit or a HOPE training supplemental credit. (15)HOPE training task creditThe term HOPE training task credit means a credit described in section 102(a). 
(16)HOPE training supplemental creditThe term HOPE training supplemental credit means a credit described in section 102(b).  (17)HVAC systemThe term HVAC system means a system—
(A)consisting of a heating component, a ventilation component, and an air-conditioning component; and (B)which components may include central air conditioning, a heat pump, a furnace, a boiler, a rooftop unit, and a window unit.
(18)Measured performance home rebateThe term measured performance home rebate means a rebate provided in accordance with section 203 and described in subsection (e) of that section. (19)Measured performance multifamily building rebateThe term measured performance multifamily building rebate means a rebate provided in accordance with section 205 and described in subsection (e) of that section. 
(20)MeterThe term meter means a device that measures and records energy usage data at any interval. (21)Modeled performance home rebateThe term modeled performance rebate means a rebate provided in accordance with section 203 and described in subsection (d) of that section.
(22)Modeled performance multifamily building rebateThe term modeled performance multifamily building rebate means a rebate provided in accordance with section 205 and described in subsection (d) of that section.  (23)Moderate incomeThe term moderate income means, with respect to a household, a household with an annual income that is less than 80 percent of the area median income, as determined annually by the Department of Housing and Urban Development.
(24)Multifamily buildingThe term multifamily building means a building with 5 or more dwelling units. (25)Partial system rebateThe term partial system rebate means a rebate provided in accordance with section 202.
(26)Retail electric energy informationThe term retail electric energy information means— (A)the electric energy usage of an electric consumer over a time interval, as measured and recorded by the applicable meter;
(B)the retail electric energy prices or rates applied to the electric energy usage for the time interval described in subparagraph (A) for the electric consumer; (C)the cost of service provided to an electric consumer, as displayed on billing information provided to such electric consumer; and
(D)in the case of nonresidential electric meters, any other electrical information that the meter is programmed to record that is used for billing purposes (such as demand measured in kilowatts, voltage, frequency, current, and power factor). (27)Retail natural gas informationThe term retail natural gas information means—
(A)the natural gas usage of a gas consumer, as measured and recorded by the applicable gas utility; (B)the retail natural gas prices or rates applied to the natural gas usage described in subparagraph (A) for the gas consumer;
(C)the cost of service provided to a gas consumer, as displayed on billing information provided to such gas consumer; and (D)in the case of nonresidential natural gas meters, any other information that the meter is programmed to record that is used for billing purposes.
(28)SecretaryThe term Secretary means the Secretary of Energy. (29)StateThe term State includes—
(A)a State; (B)the District of Columbia;
(C)the Commonwealth of Puerto Rico; (D)Guam;
(E)American Samoa; (F)the Commonwealth of the Northern Mariana Islands;
(G)the United States Virgin Islands; and (H)any other territory or possession of the United States.
(30)State energy officeThe term State energy office means the office or agency of a State responsible for developing the State energy conservation plan for the State under section 362 of the Energy Policy and Conservation Act (42 U.S.C. 6322).  (31)Underserved communityThe term underserved community means—
(A)a community located in a ZIP Code that includes one or more census tracts that are identified as— (i)a low-income community; or
(ii)a community of racial or ethnic minority concentration; or (B)any other community that the Secretary determines is disproportionately vulnerable to, or bears a disproportionate burden of, any combination of economic, social, and environmental stressors. 
IHOPE Training
101.Notice for HOPE Qualification training and grantsNot later than 30 days after the date of enactment of this Act, the Secretary, acting through the Director of the Building Technologies Office of the Department of Energy, shall issue a notice that includes— (1)criteria established under section 102 for approval by the Secretary of courses for which credits may be issued for purposes of a HOPE Qualification;
(2)a list of courses that meet such criteria and are so approved; and (3)information on how individuals and entities may apply for grants under this title.
102.Course criteria
(a)HOPE training task credit
(1)CriteriaThe Secretary shall establish criteria for approval of a course for which a credit, to be known as a HOPE training task credit, may be issued, including that such course— (A)is equivalent to at least 30 hours in total course time; 
(B)is provided by a provider accredited by the Interstate Renewable Energy Council or has other accreditation determined to be equivalent by the Secretary; (C)is, with respect to a particular job, aligned with the relevant National Renewable Energy Laboratory Job Task Analysis, or other credentialing program foundation that helps identify the necessary core knowledge areas, critical work functions, or skills, as approved by the Secretary; 
(D)has established learning objectives; and (E)includes, as the Secretary determines appropriate, an appropriate assessment of such learning objectives that may include a final exam, to be proctored on-site or through remote proctoring, or an in-person field exam.
(2)Included coursesThe Secretary shall approve one or more courses that meet the criteria described in paragraph (1) for training related to— (A)contractor certification;
(B)energy auditing or assessment; (C)home energy systems (including HVAC systems); 
(D)insulation installation and air leakage control; (E)health and safety regarding the installation of energy efficiency measures or health and safety impacts associated with energy efficiency retrofits; 
(F)indoor air quality; and (G)energy efficiency retrofits in manufactured housing.
(b)HOPE training supplemental credit criteriaThe Secretary shall establish criteria for approval of a course for which a credit, to be known as a HOPE training supplemental credit, may be issued, including that such course provides— (1)training related to—
(A)small business success, including management, marketing, home energy efficiency software, or general accounting principles;  (B)the issuance of a home valuation certification;
(C)the use of wifi-enabled technology in an energy efficiency upgrade; or  (D)understanding and being able to participate in the Home Energy Savings Retrofit Rebate Program; and 
(2)as the Secretary determines appropriate, an appropriate assessment of such training that may include a final exam, to be proctored on-site or through remote proctoring, or an in-person field exam. (c)Existing approved coursesThe Secretary may approve a course that meets the applicable criteria established under this section that is approved by the applicable State energy office or relevant State agency with oversight authority for residential energy efficiency programs.
(d)In-Person and online trainingA course approved pursuant to this section shall be available online, except as needed for training in, or assessing, course content, but may also be conducted in-person.  103.HOPE Qualification (a)Issuance of credits (1)In generalThe Secretary, or an entity authorized by the Secretary pursuant to paragraph (2), may issue—
(A)a HOPE training task credit to any individual that completes a course that meets applicable criteria under section 102; and (B)a HOPE training supplemental credit to any individual that completes a course that meets the applicable criteria under section 102.
(2)Other entitiesThe Secretary may authorize a State energy office implementing an authorized program under subsection (b)(2), an organization described in section 104(b), and any other entity the Secretary determines appropriate, to issue HOPE training credits in accordance with paragraph (1).  (b)HOPE Qualification (1)In generalThe Secretary may certify that an individual has achieved a qualification, to be known as a HOPE Qualification, that indicates that the individual has received at least 3 HOPE training credits, of which at least 2 shall be HOPE training task credits. 
(2)State programsThe Secretary may authorize a State energy office to implement a program to provide HOPE Qualifications in accordance with this title. 104.Grants (a)In generalThe Secretary shall, to the extent amounts are made available in appropriations Acts for such purposes, provide grants to support the training of individuals toward the completion of a HOPE Qualification.
(b)Provider organizations
(1)In generalThe Secretary may provide a grant of up to $20,000 under this section to an organization to provide training online, including establishing, modifying, or maintaining the online systems, staff time, and software and online program management, through a course that meets the applicable criteria established under section 102.  (2)CriteriaIn order to receive a grant under this subsection, an organization shall be—
(A)a nonprofit organization; (B)an educational institution; or
(C)an organization that has experience providing training to contractors that work with the weatherization assistance program implemented under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.) or equivalent experience, as determined by the Secretary. (3)Additional certificationsIn addition to any grant provided under paragraph (1), the Secretary may provide an organization up to $5,000 for each additional course for which a HOPE training credit may be issued that is offered by the organization. 
(c)Contractor companyThe Secretary may provide a grant under this section of $1,000 per employee to a contractor company, up to a maximum of $10,000, to reimburse the contractor company for training costs for employees, and any home technology support needed for an employee to receive training pursuant to this section. Grant funds provided under this subsection may be used to support wages of employees during training. (d)TraineesThe Secretary may provide a grant of up to $1,000 under this section to an individual who receives a HOPE Qualification.
(e)State energy officeThe Secretary may provide a grant under this section to a State energy office of up to $25,000 to implement an authorized program under section 103(b). 105.Authorization of appropriationsThere is authorized to be appropriated to carry out this title $500,000,000 for the period of fiscal years 2022 through 2027.
IIHome Energy Savings Retrofit Rebate Program
201.Establishment of Home Energy Savings Retrofit Rebate Program The Secretary shall establish a program, to be known as the Home Energy Savings Retrofit Rebate Program, to— (1)provide rebates in accordance with section 202; and
(2)provide grants to States to carry out programs to provide rebates in accordance this title. 202.Partial system rebates (a)Amount of rebateIn carrying out the Home Energy Savings Retrofit Rebate Program, and subject to the availability of appropriations for such purpose, the Secretary shall provide a homeowner a rebate, to be known as a partial system rebate, of, except as provided in section 206—
(1)up to $800 for the purchase and installation of insulation and air sealing within a home of the homeowner; and (2)up to—
(A)except as provided in subparagraph (B), $1,500 for— (i)the purchase and installation of insulation and air sealing within a home of the homeowner; and
(ii)the replacement of— (I)an HVAC system of such home;
(II)the heating component of an HVAC system of such home; or (III)the cooling component of an HVAC system of such home; or
(B)$2,500 for— (i)the purchase and installation of insulation and air sealing within a home of the homeowner; and
(ii)the replacement of the heating component of an HVAC system of such home where the heating component installed is an air source or ground source heat pump. (b)Specifications (1)CostThe amount of a partial system rebate provided under this section shall, except as provided in section 206, not exceed 30 percent of cost of the purchase and installation of insulation and air sealing under subsection (a)(1), or the purchase and installation of insulation and air sealing and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, under subsection (a)(2). Labor may be included in such cost but may not exceed—
(A)in the case of a rebate under subsection (a)(1), 50 percent of such cost; and (B)in the case of a rebate under subsection (a)(2), 25 percent of such cost.
(2)Replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC systemIn order to qualify for a partial system rebate described in subsection (a)(2)— (A)any HVAC system, heating component of an HVAC system, or cooling component of an HVAC system installed shall be Energy Star Most Efficient certified;
(B)installation of such an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, shall be completed in accordance with standards specified by the Secretary that are at least as stringent as the applicable guidelines of the Air Conditioning Contractors of America that are in effect on the date of enactment of this Act;  (C)if ducts are present, replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system shall include duct sealing; and 
(D)the installation of insulation and air sealing shall occur within 6 months of the replacement of the HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system. (c)Additional incentives for contractorsIn carrying out the Home Energy Savings Retrofit Rebate Program, the Secretary may provide a $250 payment to a contractor per home for which—
(1)a partial system rebate is provided under this section for the installation of insulation and air sealing, or installation of insulation and air sealing and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, by the contractor; (2)the applicable homeowner has signed and submitted to the Secretary a release form made available pursuant to section 210(b) authorizing the contractor access, in accordance with guidelines established under section 208(b), to information in the utility bills of the homeowner; and
(3)the contractor inputs, into the Department of Energy’s Building Performance Database or a State database that has an agreement with the Department of Energy— (A)the energy usage for the home for the 13 months preceding, and the 24 months following, the installation of insulation and air sealing or installation of insulation and air sealing and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system;
(B)a description of such installation or installation and replacement; and (C)the total cost to the homeowner for such installation or installation and replacement.
(d)Process
(1)Forms; rebate processing systemNot later than 90 days after the date of enactment of this Act, the Secretary, in consultation with the Secretary of the Treasury, shall— (A)develop and make available rebate forms required to receive a partial system rebate under this section;
(B)establish a Federal rebate processing system which shall serve as a database and information technology system that will allow homeowners to submit required rebate forms; and (C)establish a website that provides information on partial system rebates provided under this section, including how to determine whether particular measures qualify for a rebate under this section and how to receive such a rebate.
(2)Submission of formsIn order to receive a partial system rebate under this section, a homeowner shall submit the required rebate forms, and any other information the Secretary determines appropriate, to the Federal rebate processing system established pursuant to paragraph (1). (e)Funding (1)LimitationFor each fiscal year, the Secretary may not use more than 40 percent of the amounts made available to carry out this title to carry out this section.
(2)AllocationThe Secretary shall, to the extent practicable, allocate amounts made available to carry out this section for partial system rebates among the States using the same formula as is used to allocate funds for States under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.).  203.State administered rebates for home energy efficiency retrofits (a)FundingIn carrying out the Home Energy Savings Retrofit Rebate Program, and subject to the availability of appropriations for such purpose, the Secretary shall provide grants to States to carry out programs to provide rebates for home energy efficiency retrofits in accordance with this section. 
(b)State participation
(1)PlanIn order to receive a grant under this section a State shall submit to the Secretary an application that includes a plan to implement a State program that meets the minimum criteria under subsection (c).  (2)ApprovalNot later than 60 days after receipt of a completed application for a grant under this section, the Secretary shall either approve the application or provide to the applicant an explanation for denying the application.
(c)Minimum criteria for State programsNot later than 6 months after the date of enactment of this Act, the Secretary shall establish and publish minimum criteria for a State program to meet to qualify for funding under this section, including— (1)that the State program be carried out by the applicable State energy office or its designee;
(2)that a rebate be provided under a State program only for a home energy efficiency retrofit that— (A)is completed by a contractor who meets minimum training requirements, certification requirements, and other requirements established by the Secretary; 
(B)includes installation of one or more home energy efficiency retrofit measures that together are modeled to achieve, or are shown to achieve, the minimum reduction required under this section— (i)in home energy use; or
(ii)with respect to a portfolio of home energy efficiency retrofits, in aggregated home energy use for such portfolio; (C)does not include installation of any measure that the Secretary determines does not improve whole building energy performance of the home, such as a pool pump, pool heater, or spa; and 
(D)includes, after installation of the applicable home energy efficiency retrofit measures, a test-out procedure conducted in accordance with guidelines issued by the Secretary of such measures to ensure— (i)the safe operation of all systems post retrofit; and
(ii)that all improvements are included in, and have been installed according to— (I)manufacturers’ installation specifications; and
(II)all applicable State and local codes or equivalent standards approved by the Secretary; (3)that the State program utilize—
(A)for purposes of modeled performance home rebates, modeling software, methods, and procedures— (i) for determining and documenting the reductions in home energy use resulting from the implementation of a home energy efficiency retrofit that can be calibrated to historical energy usage for a home consistent with BPI 2400; 
(ii)that are approved by the Secretary; (iii)that can provide evidence for necessary improvements to a State program; and
(iv)that can help to calibrate models for accuracy;  (B)for purposes of measured performance home rebates, methods and procedures approved by the Secretary for determining and documenting—
(i)the monthly and hourly (if available) weather-normalized baseline energy use of a home; and  (ii)the reductions in monthly and hourly (if available) weather-normalized energy use of a home resulting from the implementation of a home energy efficiency retrofit; and
(C)open-source advanced measurement and verification software approved by the Secretary; (4)that the State program include implementation of a quality assurance program—
(A)to ensure that home energy efficiency retrofits are achieving the stated level of energy savings, that efficiency measures were installed correctly, and that work is performed in accordance with procedures developed by the Secretary, including through quality-control inspections for a portion of home energy efficiency retrofits completed by each applicable contractor; and (B)under which a quality-control inspection of a home energy efficiency retrofit is performed by a quality assurance provider who—
(i) is independent of the contractor for such retrofit; and (ii)will confirm that such contractor is a contractor who meets the minimum requirements described in paragraph (2);
(5)that, if the State program will provide measured performance home rebates, the State program— (A)only provide such a measured performance home rebate with respect to a home energy efficiency retrofit after collecting at least 13 months of data on home energy usage after completion of such retrofit;
(B)establish and utilize, in accordance with guidance issued by the Secretary, a maximum fractional savings uncertainty for any portfolio of home energy efficiency retrofits; and (C)publicly report annual aggregated reductions in home energy use for homes for which measured performance home rebates are provided;
(6)that the State program include procedures for a homeowner to transfer the right to claim a rebate to the contractor performing the applicable home energy efficiency retrofit or to an aggregator, if the State program will utilize aggregators; (7)that if the State program will utilize aggregators to facilitate delivery of rebates to homeowners or contractors, that the State program include requirements for an entity to be eligible to serve as an aggregator;
(8)that the State program include requirements for a homeowner, contractor, or aggregator to claim a rebate, including that the homeowner, contractor, or aggregator submit to the State any applicable forms that are approved by the Secretary, including a copy of the certificate provided by the applicable contractor certifying projected or measured reduction of home energy use;  (9)that the State program provide that a homeowner, contractor, or aggregator may claim more than one rebate under the State program, and may claim a rebate under the State program after receiving a partial system rebate under section 202, provided that no 2 rebates may be provided with respect to a home using the same baseline energy use of such home; and
(10)that the State program include a procedure for providing, with respect to each home located in an underserved community that receives a home energy efficiency retrofit for which a rebate is provided under the program, the contractor performing such home energy efficiency retrofit, or an aggregator who has the right to claim such rebate, $200. (d)Modeled performance home rebates (1)In generalIn carrying out a State program under this section, a State may provide a homeowner, contractor, or aggregator a rebate, to be known as a modeled performance home rebate, for an energy audit of a home and a home energy efficiency retrofit that is projected, using modeling software approved by the Secretary, to reduce home energy use by at least 20 percent.
(2)Amount
(A)In generalExcept as provided in section 206, and subject to subparagraph (B), the amount of a modeled performance home rebate provided under a State program shall be equal to not more than 50 percent of the cost of the applicable energy audit of a home and home energy efficiency retrofit, including the cost of diagnostic procedures, labor, reporting, and modeling. (B)LimitationExcept as provided in section 206, with respect to an energy audit and home energy efficiency retrofit that is projected to reduce home energy use by— 
(i)at least 20 percent, but less than 35 percent, the maximum amount of a modeled performance home rebate shall be $2,000; and (ii)at least 35 percent, the maximum amount of a modeled performance home rebate shall be $4,000.
(e)Measured performance home rebates
(1)In general
(A)Minimum reduction in home energy useIn carrying out a State program under this section, a State may provide a homeowner, contractor, or an aggregator a rebate, to be known as a measured performance home rebate, for a home energy efficiency retrofit, or portfolio of home energy efficiency retrofits, where— (i)for a home energy efficiency retrofit that is not part of a portfolio, there is reduction in home energy use of at least 15 percent; and
(ii)for home energy efficiency retrofits that are part of a portfolio, there is an aggregate reduction in home energy use of at least 15 percent. (B)Measured reductionFor purposes of a measured performance home rebate, reductions in home energy use shall be measured—
(i)at the meter;  (ii)in terms of reductions in kilowatt hour, or kilowatt hour-equivalent, use; and
(iii)using methods and procedures approved by the Secretary. (2)AmountExcept as provided in section 206—
(A)in the case of a home energy efficiency retrofit— (i)that is not part of a portfolio, the amount of a measured performance home rebate provided under a State program shall be not more than 50 percent of the direct costs of the home energy efficiency retrofit to the homeowner; and
(ii)that is part of a portfolio, the aggregated amount for measured performance home rebates provided for such portfolio under a State program shall be not more than 50 percent of the aggregated direct costs of the home energy efficiency retrofits that are part of the portfolio; (B)the amount of a measured performance home rebate provided under a State program shall be determined—
(i)in the case of a home energy efficiency retrofit that is not part of a portfolio, based on the amount that home energy use for the home is reduced, provided such reduction is at least 15 percent; and (ii)in the case of a home energy efficiency retrofit that is part of a portfolio, based on the amount that home energy use for the home is reduced, regardless of whether such reduction is at least 15 percent; and 
(C)the amount of a measured performance home rebate provided under a State program shall be determined using a payment rate per kilowatt hour or kilowatt hour-equivalent of reduction in home energy use that is— (i)established by the State energy office and approved by the Secretary; and
(ii)not more than a payment rate that would equal, for a 20 percent reduction in average home energy use, based on State energy data, a rebate of not more than $2,000. (f)OversightIf the Secretary determines that a State is not implementing a State program that was approved pursuant to subsection (b) and that meets the minimum criteria under subsection (c), the Secretary may, after providing the State a period of at least 90 days to meet such criteria, withhold grant funds under this section from the State.
(g)Administrative expensesA State may use up to 10 percent of a grant received under this section for the costs of administering a State program approved pursuant to subsection (b) and that meets the minimum criteria under subsection (c).  204.State administered rebates for reductions in home energy use not measured by meters (a)FundingIn carrying out the Home Energy Savings Retrofit Rebate Program, and subject to the availability of appropriations for such purpose, the Secretary shall provide grants to States to carry out programs that to provide rebates in accordance with this section for home energy efficiency retrofits for which the reductions in home energy use are not able to be modeled or measured in a manner that would qualify for a rebate under section 203.
(b)State participation
(1)PlanIn order to receive a grant under this section a State shall submit to the Secretary an application that includes a plan to implement a State program that meets the minimum criteria under subsection (c).  (2)ApprovalNot later than 60 days after receipt of a completed application for a grant under this section, the Secretary shall either approve the application or provide to the applicant an explanation for denying the application.
(c)CriteriaNot later than 6 months after the date of enactment of this Act, the Secretary shall establish and publish minimum criteria for a State program to meet to qualify for funding under this section, including— (1)that the State program be carried out by the applicable State energy office or a designee with an established history carrying out data-driven, evaluated, and verified programs;
(2)that a rebate be provided under a State program only for a home energy efficiency retrofit that— (A)is completed by a contractor who meets minimum training requirements, certification requirements, and other requirements established by the Secretary; 
(B)includes installation of one or more home energy efficiency retrofit measures for a home that together are shown to achieve, a minimum of a 20 percent reduction in home energy use from the baseline energy use of the home, where such energy use is not measured through a meter; (C)does not include installation of any measure that the Secretary determines does not improve whole building energy performance of the home, such as a pool pump, pool heater, or spa; and
(D)includes, after installation of the applicable home energy efficiency retrofit measures, a test-out procedure conducted in accordance with guidelines issued by the Secretary of such measures to ensure— (i)the safe operation of all systems post retrofit; and
(ii)that all improvements are included in, and have been installed according to— (I)manufacturers’ installation specifications; and
(II)all applicable State and local codes or equivalent standards approved by the Secretary; (3)that the State program utilize methods and procedures approved by the Secretary for determining and documenting—
(A)the baseline energy use of a home; and (B)the reductions in weather-normalized energy use of a home resulting from the implementation of a home energy efficiency retrofit; and
(4)that the State program provide that a rebate may not be claimed with respect to a home for a home energy efficiency retrofit if a rebate may be provided for such home energy efficiency retrofit under a State program under section 203.  (d)OversightIf the Secretary determines that a State is not implementing a State program that was approved pursuant to subsection (b) and that meets the minimum criteria under subsection (c), the Secretary may, after providing the State a period of at least 90 days to meet such criteria, withhold grant funds under this section from the State.
(e)Administrative expensesA State may use up to 10 percent of a grant received under this section for the costs of administering a State program approved pursuant to subsection (b) and that meets the minimum criteria under subsection (c).  205.State administered rebates for multifamily building energy efficiency retrofits (a)FundingIn carrying out the Home Energy Savings Retrofit Rebate Program, and subject to the availability of appropriations for such purpose, the Secretary shall provide grants to States to carry out programs to provide rebates for multifamily building energy efficiency retrofits in accordance with this section.
(b)State participation
(1)PlanIn order to receive a grant under this section a State shall submit to the Secretary an application that includes a plan to implement a State program that meets the minimum criteria under subsection (c). (2)ApprovalNot later than 60 days after receipt of a completed application for a grant under this section, the Secretary shall either approve the application or provide to the applicant an explanation for denying the application.
(c)Minimum criteria for State programsNot later than 6 months after the date of enactment of this Act, the Secretary shall establish and publish minimum criteria for a State program to meet to qualify for funding under this section, including— (1)that the State program be carried out by the applicable State energy office or its designee;
(2)that a rebate be provided under a State program only for a whole-building multifamily building energy efficiency retrofit that— (A)is completed by a contractor who meets minimum training requirements, certification requirements, and other requirements established by the Secretary; 
(B)includes installation of one or more multifamily building energy efficiency retrofit measures for the multifamily building that are modeled to achieve, or are shown to achieve, the minimum reduction required under this section— (i)in whole building energy use; or
(ii)with respect to a portfolio of multifamily energy efficiency retrofits, in aggregated multifamily building energy use for such portfolio; (C)does not include installation of any measure that the Secretary determines does not improve the whole building energy performance of the building, such as a pool pump, pool heater, or spa; and
(D)includes, after installation of the applicable whole building energy efficiency retrofit measures, a test-out procedure conducted in accordance with guidelines issued by the Secretary of such measures to ensure— (i)the safe operation of all systems post-retrofit; and
(ii)that all improvements are included in, and have been installed according to— (I)manufacturers’ installation specifications; and
(II)all applicable State and local codes or equivalent standards approved by the Secretary; (3)that the State program utilize—
(A)for purposes of modeled performance multifamily building rebates, modeling software, methods, and procedures— (i) for determining and documenting the reductions in multifamily building energy use resulting from the implementation of a multifamily building energy efficiency retrofit that can be calibrated to historical energy usage for a multifamily building consistent with BPI 2400; 
(ii)that are approved by the Secretary; (iii)that can provide evidence for necessary improvements to a State program; and
(iv)that can help to calibrate models for accuracy;  (B)for purposes of measured performance multifamily building rebates, methods and procedures approved by the Secretary for determining and documenting—
(i)the monthly and hourly (if available) weather-normalized baseline energy use of a multifamily building; and  (ii)the reductions in monthly and hourly (if available) weather-normalized energy use of a multifamily building resulting from the implementation of a multifamily building efficiency retrofit; and
(C)open-source advanced measurement and verification software approved by the Secretary; (4)that the State program include implementation of a quality assurance program—
(A)to ensure that multifamily building energy efficiency retrofits are achieving the stated level of energy savings, that efficiency measures were installed correctly, and that work is performed in accordance with procedures developed by the Secretary, including through quality-control inspections for a portion of multifamily building energy efficiency retrofits completed by each applicable contractor; and (B)under which a quality-control inspection of a multifamily building energy efficiency retrofit is performed by a quality assurance provider who—
(i)is independent of the contractor for such retrofit; and (ii)will confirm that such contractor is a contractor who meets the minimum requirements described in paragraph (2);
(5)that, if the State program will provide measured performance multifamily building rebates, the State program— (A)only provide such a measured performance multifamily building rebate with respect to a multifamily building energy efficiency retrofit after collecting at least 13 months of data on multifamily building energy usage after completion of such retrofit;
(B)establish and utilize, in accordance with guidance issued by the Secretary, a maximum fractional savings uncertainty for any portfolio of multifamily building energy efficiency retrofits; and (C)publicly report annual aggregated reductions in multifamily building energy use for homes for which measured performance multifamily building rebates are provided;
(6)that the State program include requirements for a multifamily building owner, contractor, or aggregator to claim a rebate, including that the building owner, contractor, or aggregator submit to the State any applicable forms approved by the Secretary, including a copy of the certificate provided by the applicable contractor certifying projected or measured reduction of multifamily building energy use; (7)that the State program include procedures for a multifamily building owner to transfer the right to claim a rebate to the contractor performing the applicable multifamily building energy efficiency retrofit or to an aggregator, if the State program will utilize aggregators;
(8)that if the State program will utilize aggregators to facilitate delivery of rebates to multifamily building owners or contractors, that the State program include requirements for an entity to be eligible to serve as an aggregator; (9)that the State program provide that a multifamily building owner or contractor may claim more than one rebate under the State program, provided that no 2 rebates may be provided with respect to a multifamily building using the same baseline energy use of such multifamily building; and
(10)that the State program include a procedure for providing, with respect to each multifamily building located in an underserved community that receives a multifamily building energy efficiency retrofit for which a rebate is provided under the program, the contractor performing such multifamily building energy efficiency retrofit, or an aggregator who has the right to claim such rebate, $50 per dwelling unit in the multifamily building.  (d)Modeled performance multifamily building rebates (1)In generalIn carrying out a State program under this section, a State may provide a building owner or contractor a rebate, to be known as a modeled performance multifamily building rebate, for an energy audit of a multifamily building and a multifamily building energy efficiency retrofit that is projected, using modeling software approved by the Secretary, to reduce whole building energy use by at least 20 percent.
(2)Amount
(A)In generalExcept as provided in section 206 and subject to subparagraph (B), the amount of a modeled performance multifamily building rebate provided under a State program shall be equal to not more than 50 percent of the cost of the applicable energy audit of a multifamily building and multifamily building energy efficiency retrofit, including the cost of diagnostic procedures, labor, reporting, and modeling. (B)LimitationExcept as provided in section 206, with respect to an energy audit and multifamily building energy efficiency retrofit that is projected to reduce multifamily building energy use by—
(i)at least 20 percent, but less than 35 percent, the maximum amount of a modeled performance multifamily building rebate shall be $2,000 per dwelling unit in the multifamily building, up to a maximum of $200,000 per multifamily building or per complex, if such complex consists of multiple adjacent multifamily buildings owned by the same entity; and (ii)at least 35 percent, the maximum amount of a modeled performance multifamily building rebate shall be $4,000 per dwelling unit in the multifamily building, up to a maximum of $400,000 per multifamily building or per complex, if such complex consists of multiple adjacent multifamily buildings owned by the same entity.
(e)Measured performance multifamily building rebates
(1)In general
(A)Minimum reduction in multifamily building energy useIn carrying out a State program under this section, a State may provide a building owner, contractor, or aggregator a rebate, to be known as a measured performance multifamily building rebate, for a multifamily building energy efficiency retrofit, or portfolio of multifamily energy efficiency retrofits, where— (i)for a multifamily building energy efficiency retrofit that is not part of a portfolio, there is reduction in multifamily building energy use of at least 15 percent; and
(ii)for multifamily building energy efficiency retrofits that are part of a portfolio, there is an aggregate reduction in multifamily building energy use of at least 15 percent. (B)Measured reductionFor purposes of a measured performance multifamily building rebate, reductions in multifamily building energy use shall be measured—
(i)at the meter;  (ii)in terms of reductions in kilowatt hour, or kilowatt hour-equivalent, use; and
(iii)using methods and procedures approved by the Secretary. (2)AmountExcept as provided in section 206—
(A)in the case of a multifamily building energy efficiency retrofit— (i)that is not part of a portfolio, the amount of a measured performance multifamily building rebate provided under a State program shall be not more than 50 percent of the direct costs of the multifamily building energy efficiency retrofit to the owner; and
(ii)that is part of a portfolio, the aggregated amount for measured performance multifamily building rebates provided for such portfolio under a State program shall be not more than 50 percent of the aggregated direct costs of the multifamily building energy efficiency retrofits that are part of the portfolio;  (B)the amount of a measured performance multifamily building rebate provided under a State program shall be determined—
(i)in the case of a multifamily building energy efficiency retrofit that is not part of a portfolio, based on the amount that energy use for the multifamily building is reduced, provided such reduction is at least 15 percent; and (ii)in the case of a multifamily building energy efficiency retrofit that is part of a portfolio, based on the amount that energy use for the multifamily building is reduced, regardless of whether such reduction is at least 15 percent; and 
(C)the amount of a measured performance multifamily building rebate provided under a State program shall be determined using a payment rate per kilowatt hour or kilowatt hour-equivalent of reduction in multifamily building energy use that is— (i)established by the State energy office and approved by the Secretary; and
(ii)not more than a payment rate that would equal, for a 20 percent reduction in average multifamily building energy use, based on State energy data, a rebate of not more than $2,000 per dwelling unit in the multifamily building. (f)OversightIf the Secretary determines that a State is not implementing a State program that was approved pursuant to subsection (b) and that meets the minimum criteria under subsection (c), the Secretary may, after providing the State a period of at least 90 days to meet such criteria, withhold grant funds under this section from the State.
(g)Administrative expensesA State may use up to 10 percent of a grant received under this section for the costs of administering a State program approved pursuant to subsection (b) and that meets the minimum criteria under subsection (c).  (h)Contracting requirementsThe minimum requirements described in subsection (c)(2) for contractors shall include a requirement that a contractor certify that all laborers and mechanics employed by the contractor or subcontractor thereof in the performance of construction, alteration, or repair work for which a rebate is provided under a State program under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code. With respect to the labor standards in this subsection, the Secretary of Labor shall have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (64 Stat. 1267; 5 U.S.C. App.) and section 3145 of title 40, United States Code. 
206.Special provisions for moderate income households and multifamily buildings
(a)CertificationsThe Secretary shall establish procedures for certifying as moderate income for purposes of this section— (1)the household of a homeowner; or
(2)a multifamily building. (b)PercentagesSubject to subsection (c), for households of homeowners and multifamily buildings that are certified pursuant to the procedures established under subsection (a) as moderate income the—
(1)amount of a partial system rebate under section 202 shall not exceed 60 percent of the applicable purchase and installation and replacement costs described in section 202(b)(1); and (2)amount of—
(A)a modeled performance home rebate provided under section 203 shall be not more than 80 percent of the applicable costs described in section 203(d)(2)(A); (B)a modeled performance multifamily building rebate provided under section 205 shall be not more than 80 percent of the applicable costs described in section 205(d)(2)(A);
(C)a measured performance home rebate provided under section 203 shall be not more than 80 percent of the applicable costs described in section 203(e)(2)(A); and (D)a measured performance multifamily building rebate provided under section 205 shall be not more than 80 percent of the applicable costs described in section 205(e)(2)(A).
(c)Maximum amounts
(1)Partial system rebatesFor households of homeowners that are certified pursuant to the procedures established under subsection (a) as moderate income, the maximum amount of a partial system rebate— (A)under section 202(a)(1) for the purchase and installation of insulation and air sealing within a home of the homeowner shall be $1,600; 
(B)except as provided in subparagraph (C), under section 202(a)(2) for the purchase and installation of insulation and air sealing within a home of the homeowner and replacement of an HVAC system, the heating component of an HVAC system, or the cooling component of an HVAC system, of such home, shall be $3,000; and (C)under section 202(a)(2)(B) for the purchase and installation of insulation and air sealing within a home of the homeowner and replacement of the heating component of an HVAC system of such home, where the heating component installed is an air source or ground source heat pump, shall be $5,000.
(2)Modeled performance home rebateFor households of homeowners that are certified pursuant to the procedures established under subsection (a) as moderate income, the maximum amount of a modeled performance home rebate under section 203 for an energy audit and home energy efficiency retrofit that is projected to reduce home energy use as described in— (A)section 203(d)(2)(B)(i) shall be $4,000; and
(B)section 203(d)(2)(B)(ii) shall be $8,000. (3)Modeled performance multifamily building rebateFor multifamily buildings that are certified pursuant to the procedures established under subsection (a) as moderate income, the maximum amount of a modeled performance multifamily building rebate under section 205 for an energy audit and multifamily building energy efficiency retrofit that is projected to reduce building energy as described in—
(A)section 205(d)(2)(B)(i) shall be $4,000 per dwelling unit in the multifamily building, up to a maximum of $400,000 per multifamily building or per complex, if such complex consists of multiple adjacent multifamily buildings owned by the same entity; and (B)section 205(d)(2)(B)(ii) shall be $8,000 per dwelling unit in the multifamily building, up to a maximum of $800,000 per multifamily building or per complex, if such complex consists of multiple adjacent multifamily buildings owned by the same entity.
(4)Measured performance home rebateFor households of homeowners that are certified pursuant to the procedures established under subsection (a) as moderate income, the maximum amount of a measured performance home rebate under section 203 for a home energy efficiency retrofit shall be determined using a payment rate per kilowatt hour or kilowatt hour-equivalent of reduction in home energy use that is equal to twice the payment rate described in section 203(e)(2). (5)Measured performance multifamily buildingFor multifamily buildings that are certified pursuant to the procedures established under subsection (a) as moderate income, the maximum amount of a measured performance multifamily building rebate under section 205 for a multifamily building energy efficiency retrofit shall be determined using a payment rate per kilowatt hour or kilowatt hour-equivalent of reduction in multifamily building energy use that is equal to twice the payment rate described in section 205(e)(2).
(d)OutreachThe Secretary shall establish procedures to— (1)provide information to households of homeowners, and households in multifamily buildings, that are certified pursuant to the procedures established under subsection (a) as moderate income regarding other programs and resources relating to assistance for energy efficiency upgrades of homes and dwelling units of multifamily buildings, including the weatherization assistance program implemented under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.); and
(2)refer such households, as applicable, to such other programs and resources. (e)Requirements for multifamily buildings (1)All multifamily buildingsA rebate may not be made in accordance with this section with respect to a multifamily building unless the owner of the building demonstrates to the satisfaction of the Secretary that, at the time the rebate is made, not less than 2/3 of all dwelling units in such multifamily building—
(A)are occupied by households having incomes not exceeding 80 percent of median income for the area in which the multifamily building is located; and (B)have monthly rental prices that are equal to, or less than, an amount that is equal to 30 percent of the monthly household income of a household having an income at 80 percent of median household income for the area in which the multifamily building is located. 
(2)Assisted multifamily buildingsA rebate may not be made in accordance with this section with respect to a multifamily building for which Federal rental assistance is provided unless the owner of such multifamily building demonstrates to the satisfaction of the Secretary that the remaining term of the affordability agreement for such building relating to such assistance is 5 years or longer. (3)Unassisted multifamily buildings (A)Requirements for rent increases (i)LimitationA rebate may not be made in accordance with this section with respect to a multifamily building for which, during the 5-year period beginning on the date of issuance of such a rebate, no Federal rental assistance is provided, unless the owner of such multifamily building enters into such binding commitments as the Secretary shall require to ensure that any rent increase for any dwelling unit in the multifamily building made after the completion of any energy efficiency retrofit for which such rebate is made shall not exceed the amount of the existing rent as increased in accordance with any percentage increase in the Consumer Price Index for All Urban Consumers (CPI–U) for the applicable period, as determined by the Secretary.
(ii)ExemptionA rent increase for dwelling units subject to the limitation under clause (i) may exceed the amount provided under such clause if the owner of the multifamily building in which such dwelling units are located requests such exemption and provides to the applicable State documentation demonstrating actual, documented increases in specific operating expenses, which may include property taxes and maintenance costs, that meet such requirements as the Secretary shall establish. (B)Eviction protectionsA rebate may not be provided in accordance with this section with respect to a multifamily building for which no Federal rental assistance is provided unless the owner of such multifamily building enters into such binding commitments as the Secretary shall require to ensure that, during a period prescribed by the Secretary, any moderate income household residing in a dwelling unit in the multifamily building may not be evicted, have their lease terminated, or fail to have their lease renewed for any reason other than breach of the lease or good cause, as defined by the jurisdiction in which the multifamily building is located.
(C)Regulatory agreements; saleAny requirement under this paragraph or binding commitment required under this paragraph with respect to a multifamily building shall be set forth in a regulatory agreement entered into by the owner of the multifamily building and the State administering the rebate program under this title. Such regulatory agreement shall contain appropriate subordination provisions that allow for reasonable purchaser financing, shall be recorded, and shall apply notwithstanding any change in ownership of the building. (D)Tenant notificationTo provide rebates with respect to multifamily buildings in accordance with this section, a State shall develop and carry out a specific and verifiable mechanism for providing tenants of multifamily buildings for which such rebates are provided with written notice of their rights and their landlord’s obligations pursuant to this paragraph.
(E)Enforcement
(i)Partnering with HFASStates receiving grants to carry out rebate programs under this title are encouraged to partner with housing finance agencies to monitor compliance with and enforce the requirements under this paragraph, including developing and providing to owners of multifamily buildings with respect to which rebates are provided a standard regulatory agreement and lease addendum that sets forth the restrictions and requirements under this paragraph. (ii)Penalties for noncomplianceTo provide rebates with respect to multifamily buildings in accordance with this section, a State shall—
(I)establish and carry out a compliance procedure for the requirements of this paragraph that provides specific response and resolution deadlines and utilizes standard and transparent criteria to resolve alleged violations;  (II)establish penalties that are sufficient, in the determination of such State, to deter violations of the requirements of this paragraph and the agreements entered into pursuant to this paragraph; and
(III)provide that tenants of multifamily buildings may bring an civil action to enforce the lease requirements under this paragraph and pursue restitution for violations of the applicable regulatory agreement, and provide that in such an action such tenants may recover damages and attorney’s fees. (4)Federal rental assistance definedIn this subsection, the term Federal rental assistance means, with respect to a multifamily building, project-based assistance provided to the owner of the multifamily building pursuant to—
(A)section 202 of the Housing Act of 1959 (12 U.S.C. 17012); (B)section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013);
(C)section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f); or (D)section 538 of the Housing Act of 1949 (42 U.S.C. 1490).
207.Coordination of rebate and existing State-Sponsored or utility-Sponsored programsA State that receives a grant under this title is encouraged to work with State agencies, electric utilities, gas utilities, nonprofits, and other entities— (1)to assist in marketing the availability of the rebates under the applicable State program;
(2)to coordinate with utility or State managed financing programs;  (3)to assist in implementation of the applicable State program, including installation of energy efficiency retrofits; and
(4)to coordinate with existing quality assurance programs. 208.Consumer access to electric energy and natural gas information (a)Eligibility for state energy plansSection 362(d) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)) is amended—
(1)in paragraph (16), by striking and after the semicolon at the end; (2)by redesignating paragraph (17) as paragraph (18); and
(3)by inserting after paragraph (16) the following:  (17)programs—
(A)to enhance consumer access to and understanding of electric energy and natural gas usage and cost information, including consumers’ own residential and commercial retail electric energy information (as defined in section 2 of the HOPE for HOMES Act of 2021) and retail natural gas information (as defined in section 2 of the HOPE for HOMES Act of 2021); and (B)to facilitate the development and adoption of innovative products and services to assist consumers in managing energy consumption and expenditures; and.
(b)Guidelines for electric consumer and gas consumer access
(1)In generalNot later than 180 days after the date of enactment of this Act and subject to paragraph (2), the Secretary shall issue guidelines that establish model data sharing standards and policies for States to provide electric consumers and gas consumers, and third-party designees of such electric consumers and gas consumers, with access to retail electric energy information and retail natural gas information. (2)ConsultationBefore issuing the guidelines under paragraph (1), the Secretary shall—
(A)consult with— (i)State and local regulatory authorities;
(ii)other appropriate Federal agencies, including the National Institute of Standards and Technology; (iii)consumer and privacy advocacy groups;
(iv)electric utilities and gas utilities; (v)the National Association of State Energy Officials; and
(vi)other appropriate entities, including groups representing public utility commissions, commercial and residential building owners, residential contractors, and groups that represent demand response and electricity data devices and services; and (B)provide notice and opportunity for comment.
(3)State and local regulatory actionIn issuing the guidelines under paragraph (1), the Secretary shall, to the maximum extent practicable, be guided by actions taken by State and local regulatory authorities to ensure electric consumer and gas consumer access to retail electric energy information and retail natural gas information, including actions taken after consideration of the standard established under section 111(d)(19) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)(19)). (4)ContentsThe guidelines issued under paragraph (1) shall include guidelines—
(A)specifying that retail electric energy information and retail natural gas information of an electric consumer or a gas consumer should be made available to the electric consumer or gas consumer (or a third-party designee of the electric consumer or gas consumer) by the electric utility or gas utility of the electric consumer or gas consumer (or such other entity as may be designated by the utility), in consultation with, or with approval from, as applicable, the utility’s applicable retail regulatory authority; (B)regarding the timeliness and specificity of retail electric energy information and retail natural gas information to be made available to an electric consumer or a gas consumer (or a third-party designee of such an electric consumer or such a gas consumer), including that such retail electric energy information and retail natural gas information should be made available to consumer-authorized entities—
(i)in an electronic machine readable form, without additional charge, in conformity with nationally recognized open standards and best practices; (ii)through a website or other electronic access authorized by the electric consumer or gas consumer, including at least 13 months of historical information;
(iii)in as close to real-time as is reasonably practicable; (iv)at the level of specificity that the data is transmitted by the meter or as is reasonably practicable; and
(v)in a manner that provides adequate protections for the security of the information and the privacy of the electric consumer or gas consumer; (C)regarding appropriate nationally recognized open standards for data exchange;
(D)regarding access of retail electric energy information and retail natural gas information for owners and managers of multitenant commercial and residential buildings; (E)regarding consumer consent requirements such that an electric consumer or gas consumer can conveniently and securely authorize a third-party designee access to the retail electric energy information or retail natural gas information of such electric consumer or gas consumer, including standardized authorization language to which an electric consumer or gas consumer will agree prior to such electric consumer or gas consumer authorizing, or the applicable electric utility or gas utility sharing, retail electric energy information or retail natural gas information of such electric consumer or gas consumer;
(F)specifying that electric utilities and gas utilities should, when a capable meter is servicing an electric consumer or gas consumer, communicate usage and other information to a device or network of the electric consumer or gas consumer or a device or network of a third-party designee of such electric consumer or gas consumer, and where feasible should provide to the electric consumer or gas consumer or third-party designee, at a minimum, access to usage information (not including price information) of the electric consumer or gas consumer directly from the meter in as close to real-time as is reasonably practicable;  (G)with respect to the terms and conditions, which shall be reasonable and non-discriminatory, to be agreed to by a third-party designee of an electric consumer or of a gas consumer and an electric utility or gas utility for access to the retail electric energy information or retail natural gas information of such electric consumer or gas consumer, including that—
(i)due process be afforded to such third-party by the applicable regulatory authority, including giving such third-party an opportunity to rebut allegations of wrongdoing by such third-party prior to any enforcement action being taken by the applicable regulatory authority; (ii)the consumer’s online authentication match that used by the applicable gas utility or electric utility for the consumer-facing website of such gas utility or electric utility; and
(iii)such third-party may receive retail electric energy information and retail natural gas information from an electric utility or gas utility with consumer consent, except if otherwise prohibited by Federal law or by a finding of a State court or other State adjudicatory body; and (H)addressing appropriate circumstances in which analysis of retail electric energy information and retail natural gas information may be released publicly, without a consumer’s consent, by protecting individual consumers privacy, including—
(i)with mathematical methods known as differential privacy, in which consumers privacy can be ensured with provable guarantees; and (ii)detailed descriptions and sample calculations by which the results of statistical analysis can be made differentially private.
(5)RevisionsThe Secretary shall periodically review and, as necessary, revise the guidelines issued under paragraph (1) to reflect changes in technology, privacy needs, and the market for electric energy and natural gas and related services. 209.Evaluation reports to Congress (a)In generalNot later than 3 years after the date of enactment of this Act and annually thereafter until the termination of the Home Energy Savings Retrofit Rebate Program, the Secretary shall submit to Congress a report on the use of funds made available to carry out this title.
(b)ContentsEach report submitted under subsection (a) shall include— (1)how many home energy efficiency retrofits and multifamily building energy efficiency retrofits have been completed during the previous year under the Home Energy Savings Retrofit Rebate Program;
(2)an estimate of how many jobs have been created through the Home Energy Savings Retrofit Rebate Program, directly and indirectly; (3)a description of what steps could be taken to promote further deployment of energy efficiency and renewable energy retrofits;
(4)a description of the quantity of verifiable energy savings, homeowner energy bill savings, and other benefits of the Home Energy Savings Retrofit Rebate Program; (5)a description of any waste, fraud, or abuse with respect to funds made available to carry out this title; and
(6)any other information the Secretary considers appropriate. 210.Administration (a)In generalThe Secretary shall provide such administrative and technical support to contractors, aggregators, States, and Indian Tribes as is necessary to carry out this title. 
(b)Information collectionThe Secretary shall establish, and make available to a homeowner, multifamily building owner, or the homeowner’s or multifamily building owner’s designated representative, seeking a rebate under this title, release forms authorizing, in accordance with guidelines issued under section 208(b), access by the Secretary, or a designated third-party representative to information in the utility bills of the homeowner or the multifamily building owner. 211.Treatment of rebatesFor purposes of the Internal Revenue Code of 1986, gross income shall not include any rebate received under this title. 
212.Authorization of appropriations
(a)In generalThere are authorized to be appropriated to the Secretary to carry out this title $1,400,000,000 for each of fiscal years 2022 through 2027, to remain available until expended.  (b)Tribal allocationOf the amounts made available pursuant to subsection (a) for a fiscal year, the Secretary shall work with Indian Tribes and use 2 percent of such amounts to carry out a program or programs that as close as possible reflect the goals, requirements, and provisions of this title, taking into account any factors that the Secretary determines to be appropriate.
IIIGeneral provisions
301.Appointment of personnelNotwithstanding the provisions of title 5, United States Code, regarding appointments in the competitive service and General Schedule classifications and pay rates, the Secretary may appoint such professional and administrative personnel as the Secretary considers necessary to carry out this Act. 302.Maintenance of fundingEach State receiving Federal funds pursuant to this Act shall provide reasonable assurances to the Secretary that it has established policies and procedures designed to ensure that Federal funds provided under this Act will be used to supplement, and not to supplant, State and local funds.

